PER CURIAM.
The appellant is appealing from an order denying a petition for letters testamentary. The appellant contends that the county judge erred by refusing to find a certain provision of a joint will ambiguous, by refusing to allow certain testimony into, evidence, and by refusing to admit to probate the above-mentioned will.
The judge in his order very ably set forth the contentions of the parties, the pertinent facts, and the reasons for his holdings. The appellant has failed to point out to this court any error on the part of the county judge. Therefore, the order is affirmed.
Affirmed.
LILES, C. J., and PIERCE and HOB-SON, JJ., concur.